





SEPARATION AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS


This Separation Agreement and General Release of All Claims (“Agreement”) is
made by and between Illumina, Inc. (“Illumina” or “the Company”) and Garret
Hampton (“Executive”) collectively (“the Parties”), with respect to the
following facts:
A.Executive is employed by the Company as a Senior Vice President, Clinical
Genomics.
B.Executive’s employment will end effective January 10, 2020 (“Separation
Date”).
C.The Company wishes to assist Executive in his transition to other employment
and has offered to provide Executive with a severance payment as described
below.


THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:
1.     Severance.
1.1    The Company agrees to pay Executive a Severance Payment equivalent to
twelve (12) months of his normal wages, in the gross amount of Five-Hundred,
Sixty Thousand Dollars and Zero Cents ($560,000.00), less all appropriate
federal and state tax withholdings, to which Executive is not otherwise entitled
("Severance Payment"). Executive acknowledges and agrees that this Severance
Payment constitutes adequate legal consideration for the promises and
representations made by him in this Agreement. Subject to the provisions below,
the Severance Payment will be made in a lump sum payment within thirty (30) days
after all of the following: (1) Executive has signed all exit paperwork; (2) the
Effective Date of this Agreement, as defined in paragraph 7.4; (3) Executive has
initialed each page, signed and returned this Agreement, by email scan or mail
to Sue McGrath at smcgrath@illumina.com or by mail to 5200 Illumina Way, San
Diego, CA 92122, Attention: Sue McGrath on or before the deadline stated in
paragraph 9, and; (4) Executive has timely returned to Illumina all Company
property in his possession, custody or control as defined in paragraph 10 of
this Agreement.
1.2    The Company agrees to pay for the cost of continued coverage for
Executive’s existing medical benefits through the provisions of the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) for a period of twelve (12)
consecutive months following the termination of his benefits on January 31, 2020
until January 31, 2021. These sums will be paid directly to Illumina’s carrier
provided that the Executive timely and properly completes all required elections
directly with Illumina’s carrier to continue coverage under COBRA. Thereafter,
Executive may elect to continue such benefits at his own expense under the
provisions of COBRA. For the avoidance of doubt, Illumina is not liable for and
will not reimburse Executive for out-of-pocket medical expenses if Executive
fails to timely and properly elect continuation of coverage through COBRA.
1.3    Executive will receive twelve (12) months of executive physical and
services benefits from the Lifewellness Institute, Scripps Center for Executive
Health or an equivalent vendor contracted by Illumina.
1.4    Career Counseling. The Company agrees to provide twelve (12) consecutive
months of career counseling services through Lee Hecht Harrison. Such career
counseling benefits must be started within (6) months of the Separation Date,
after such time the right to the services shall expire.
1.5    2019 Variable Compensation Program (VCP). As stated in Illumina’s VCP
Administrative document, if an employee has completed the performance period and
is terminated involuntarily not for cause prior to the VCP payment date, they
will be eligible for payment. The performance period for the 2019 VCP is
December 31, 2018 to December 29, 2019.





--------------------------------------------------------------------------------





1.6    Receipt of Wages & Expenses. With the exception of the severance benefits
described in paragraph 1.1 - 1.4, above, and the 2019 Variable Compensation
Program payment, if paid pursuant to the VCP Plan, Executive acknowledges that
he has received all compensation, wages, equity, and/or expense reimbursements
owed to him through the Effective Date of this Agreement, and that he is not
entitled to any future payments of any type.
2.    General Release.
2.1    Executive unconditionally, irrevocably and absolutely releases and
discharges the Company, and any parent and subsidiary corporations, divisions
and other affiliated entities of the Company, past and present, as well as the
Company’s Executives, officers, directors, agents, attorneys, successors and
assigns of the Company (collectively, “Released Parties”), from all claims
related in any way to the transactions or occurrences between them to date to
the fullest extent permitted by law including, but not limited to, Executive’s
employment with the Company, the termination of Executive’s employment, and all
other losses, liabilities, claims, demands and causes of action, known or
unknown, suspected or unsuspected, arising directly or indirectly out of or in
any way connected with Executive’s employment with the Company. This release is
intended to have the broadest possible application and includes, but is not
limited to, any tort, contract, common law, constitutional or other statutory
claims, any claim for unpaid wages, commissions, bonuses or other employment
benefits, as well as alleged violations of the California Labor Code or the
federal Fair Labor Standards Act, Title VII of the Civil Rights Act of 1964 and
the California Fair Employment and Housing Act, the Americans with Disabilities
Act, the Age Discrimination in Employment Act of 1967, as amended, and all
claims for attorneys’ fees, costs and expenses. However, this release shall not
apply to claims for workers’ compensation benefits, unemployment insurance
benefits, or any other claims that cannot lawfully be waived.
2.2    Executive acknowledges that he may discover facts or law different from,
or in addition to, the facts or law that he knows or believes to be true with
respect to the claims released in this Agreement and agrees, nonetheless, that
this Agreement and the release contained in it shall be and remain effective in
all respects notwithstanding such different or additional facts or the discovery
of them.
2.3    Executive declares and represents that he intends this Agreement to be
final and complete and not subject to any claim of mistake. Executive executes
this release with the full knowledge that this release covers all possible
claims against the Released Parties, to the fullest extent permitted by law.
2.4    Executive expressly waives his right to recover any type of personal
relief from the Company, including monetary damages or reinstatement, in any
administrative action or proceeding, whether state or federal, and whether
brought by Executive or on Executive’s behalf by an administrative agency,
related in any way to the matters released herein. Nothing in this paragraph is
intended to prevent or discourage the Executive from communicating with any
state or federal governmental agency.
2.5    Executive declares and represents that as of the Effective Date of this
Agreement he is not aware of any violations of any applicable rules, regulations
and/or laws by Company or any employee of Company; or that if he is aware of or
is concerned about any such violations, he has reported those to Company.
3.    California Civil Code Section 1542 Waiver. Executive expressly
acknowledges and agrees that all rights under Section 1542 of the California
Civil Code are expressly waived. That section provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE





--------------------------------------------------------------------------------





MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.
Executive understands that he is a “creditor” within the meaning of Section
1542.
4.    Representation Concerning Filing of Legal Actions. Executive represents
that, as of the date of this Agreement, he has not filed any lawsuits,
complaints, petitions, claims or other accusatory pleadings against the Company
or any of the other Released Parties in any court. Executive further agrees
that, to the fullest extent permitted by law, he will not prosecute in any
court, whether state or federal, any claim or demand of any type related to the
matters released above, it being the intention of the parties that with the
execution of this release, the Released Parties will be absolutely,
unconditionally and forever discharged of and from all obligations to or on
behalf of Executive related in any way to the matters discharged herein Nothing
in this agreement shall prevent the Executive from complying with a lawfully
issued subpoena or from communicating with a state or federal governmental
agency.
5.    No Admissions. By entering into this Agreement, the Released Parties make
no admission that they have engaged, or are now engaging, in any unlawful
conduct. The parties understand and acknowledge that this Agreement is not an
admission of liability and shall not be used or construed as such in any legal
or administrative proceeding.
6.    Agreement to Cooperate. Executive agrees that he will, in good faith and
with due diligence, assist in, facilitate and cooperate with the Company and
provide information as to matters which he was personally involved, or has
information on, while he was an Executive of the Company and which become the
subject of an action, investigation, proceeding, litigation or otherwise.
Executive shall make himself available, upon reasonable notice, to be
interviewed, give sworn testimony and statements, declarations, trial testimony
and other such disclosures. Nothing herein is intended or should be construed as
requiring anything other than Executive’s cooperation in providing truthful and
accurate information.
7.    Older Workers’ Benefit Protection Act. This Agreement is intended to
satisfy the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C.
sec. 626(f). The following general provisions, along with the other provisions
of this Agreement, are agreed to for this purpose:
7.1    Executive acknowledges and agrees that he has read and understands the
terms of this Agreement.
7.2    Executive is advised that he should consult with an attorney before
signing this Agreement, and Executive acknowledges that he has obtained and
considered any legal advice he deems necessary, such that he is entering into
this Agreement freely, knowingly and voluntarily.
7.3    Executive acknowledges that he has been given at least twenty-one days in
which to consider whether or not to enter into this Agreement. Executive
understands that, at his option, Executive may elect not to use the full 21-day
period.
7.4    This Agreement shall not become effective or enforceable until the eighth
day after Executive signs this Agreement. In other words, Executive may revoke
his acceptance of this Agreement within seven days after the date he signs it.
Executive's revocation must be in writing and received by Sue McGrath of
Illumina by 5:00 p.m. on the seventh day in order to be effective. If Executive
does not revoke acceptance within the seven day period, Executive's acceptance
of this Agreement shall become binding and enforceable on the eighth day
(“Effective Date”).
7.5    This Agreement does not waive or release any rights or claims that
Executive may have under the Age Discrimination in Employment Act that arise
after the execution of this Agreement.





--------------------------------------------------------------------------------





7.6    Executive may not sign this Agreement until after the Separation Date. If
he signs this Agreement prior to the Separation Date, this Agreement shall be
null and void.
8.    Severability. In the event any provision of this Agreement shall be found
unenforceable by a court of competent jurisdiction, the provision shall be
deemed modified to the extent necessary to allow enforceability of the provision
as so limited, it being intended that the Released Parties shall receive the
benefits contemplated herein to the fullest extent permitted by law. If a deemed
modification is not satisfactory in the judgment of such court, the
unenforceable provision shall be deemed deleted, and the validity and
enforceability of the remaining provisions shall not be affected thereby.
9.    Deadline For Signature. This Agreement constitutes an offer to Executive,
which must be accepted by Executive and returned to the Company by no later than
21 days after the Separation Date, after which date the offer shall lapse and be
of no further force or effect.
10.    Return of Company Property. Executive understands and agrees that as a
condition of receiving the Severance Payment, all Company property still in
Executive’s possession, if any, must be immediately returned to the Company. By
signing this Agreement, Executive represents and warrants that Executive has or
will have returned such Company Property no later than Executive’s Separation
Date, including any Company issued or provided credit cards, computers,
vehicles, tangible property and equipment, keys, entry cards, identification
badges, telephones, PDAs, and all documents, paper or electronic files, folders,
correspondence, memoranda, notes, notebooks, drawings, books, records, plans,
forecasts, reports, proposals, agreements, financial information,
computer-recorded information, as well as all copies thereof, electronic or
otherwise. Executive agrees that if, after signing this Agreement, he discovers
Company Property in his possession that he will notify Illumina’s General
Counsel immediately of the discovery and within 5 business days, return any such
property as directed by the General Counsel.
11.    Nondisclosure and Non-Use of Company Confidential Information. Executive
acknowledges and agrees that, by reason of his high-level, sensitive position
with the Company, he has been given access to the Company’s most confidential
and proprietary documents, materials and information, including those regarding
the Company's products, strategic plans and litigation strategies, research,
business affairs, and personnel matters, which he acknowledges and agrees are of
a highly sensitive and confidential nature and considered trade secrets and/or
proprietary to the Company. Such information, documents and materials may
include, without limitation, trade secrets, inventions, research, plans,
proposals, acquisitions or divestitures, marketing and sales programs,
litigation strategies, financial projections, cost summaries, pricing formulas
and all concepts or ideas, materials or information related to the products,
research, business or sales of the Company or the Company's customers or
business partners, as well as the Company’s personnel matters, which has not
previously been released to the public at large by an authorized representative
of the Company. Executive represents that he has held all such information
confidential and will continue to do so, and that he will not use such
confidential or proprietary information and/or documents for any purpose
whatsoever. Executive understands that this obligation of confidentiality
continues even after the Separation Date. Executive also reaffirms his agreement
to all of his obligations under the Proprietary Information and Invention
Agreement signed by him at or about his date of hire. The Parties expressly
incorporate said agreement into this Settlement Agreement.
Executive acknowledges and agrees that disclosure and/or use of any such
confidential information would cause irreparable harm to the Company, which
could not be adequately or reasonably compensated in damages in an action at
law. Accordingly, in the event of such disclosure or use (whether actual or
threatened), Executive agrees that the Company, in addition to exercising any
other rights and remedies available to it under this Agreement or otherwise, is
entitled to obtain injunctive relief and other equitable relief from a court of
competent jurisdiction restraining Executive from such disclosure and use.





--------------------------------------------------------------------------------





12.    Applicable Law. The validity, interpretation and performance of this
Agreement shall be construed and interpreted according to the laws of the United
States of America and the State of California.    
13.    Binding on Successors. The parties agree that this Agreement shall be
binding on, and inure to the benefit of his or its successors, heirs and/or
assigns.
14.    Full Defense. This Agreement may be pled as a full and complete defense
to, and may be used as a basis for an injunction against, any action, suit or
other proceeding that may be prosecuted, instituted or attempted by Executive in
breach hereof. Executive agrees that in the event an action or proceeding is
instituted by the Released Parties in order to enforce the terms or provisions
of this Agreement, the Released Parties shall be entitled to an award of
reasonable costs and attorneys’ fees incurred in connection with enforcing this
Agreement. The terms of this paragraph shall not apply to an action by Executive
to challenge the enforceability of Executive’s waiver of rights under the Age
Discrimination in Employment Act.
15.    Good Faith. The parties agree to do all things necessary and to execute
all further documents necessary and appropriate to carry out and effectuate the
terms and purposes of this Agreement.
16.    Entire Agreement; Integration. This Agreement contains the entire
agreement between the Company and the Executive on the subjects addressed in
this Agreement and replaces any other prior agreements or representations,
whether oral or written, between them; provided, however, that the Proprietary
Information and Invention Agreement executed by Executive remains in full force
and effect and is not superseded by this Agreement.
17.    Modification. This Agreement may be amended only by a written instrument
executed by all parties hereto.
18.    Counterparts. This Agreement may be executed in counterparts and shall be
binding on all parties when each has signed either an original or copy of this
Agreement.
19.    Confidentiality. Except where disclosure is required by law, Executive
agrees that the terms and conditions of this Agreement shall remain confidential
as between the parties and he shall not disclose them to any other person,
including but not limited, to any current or former Illumina employee. Executive
also agrees that he will not respond to, participate in, or contribute to any
public discussion or other publicity concerning, or in any way relating to,
execution of this Agreement or the events (including any negotiations) leading
to its execution. Without limiting the foregoing, the Executive may disclose the
terms and conditions of this Agreement to his wife, attorneys and/or financial
advisors provided he informs them of this confidentiality provision and they
agree to abide by it. A violation of this section 19 shall be a material breach
of this Agreement.
20.    Non-Disparagement. Neither Executive, nor anyone subject to his direction
or control, will make any negative, derogatory or disparaging statements,
publications or comments, regarding his employment with the Company or the
business reputation or business practices of the Company and/or the Released
Parties to any person or entity. This section will in no way prevent Executive
from testifying truthfully pursuant to an enforceable subpoena. Company agrees
that none of its executive officers, nor anyone subject to their direction or
control will make any negative, derogatory or disparaging statements,
publications or comments regarding Executives employment with Company. This
restriction will in no way prevent any executive officer from testifying
truthfully pursuant to an enforceable subpoena. Further, nothing in this
Agreement is intended to suppress or limit Employee’s right to testify in any
administrative, legislative or judicial forum about alleged criminal conduct or
sexual harassment, or to prevent the disclosure of factual information related
to claims filed in a civil or administrative action regarding sexual assault,
sexual harassment or other forms of sex-based





--------------------------------------------------------------------------------





workplace harassment, discrimination or retaliation, to the extent such
communications are expressly protected under California law.
21.     Section 409(A) of the Internal Revenue Code. Notwithstanding anything
herein to the contrary, if Executive is a “Specified Employee,” for purposes of
Section 409A of the Internal Revenue Code (“Section 409A”), on the date on which
he incurs a Separation from Service, any payment or benefit provided in this
Agreement that provides for the “deferral of compensation” within the meaning of
Section 409A shall not be paid or provided or commence to be paid or provided on
any date prior to the first business day after the date that is six months
following Executive’s “Separation from Service” (the “409A Suspension Period”);
provided, however, that a payment or benefit delayed pursuant to the preceding
clause shall commence earlier in the event of Executive’s death prior to the end
of the six-month period. Within 14 calendar days after the end of the 409A
Suspension Period, Executive shall be paid a lump sum payment in cash equal to
any payments delayed because of the preceding sentence. Thereafter, Executive
shall receive any remaining benefits as if there had not been an earlier delay.
For purposes of this Agreement, “Separation from Service” shall have the meaning
set forth in Section 409A(a)(2)(i)(A) of the Internal Revenue Code and shall be
determined in accordance with the default rules under Section 409A. “Specified
Employee” shall have the meaning set forth in Section 409A(a)(2)(B)(1) of the
Internal Revenue Code, as determined in accordance with the uniform methodology
and procedures adopted by the Company and then in effect.


THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.














Dated: 11/25/2019                By: /s/ Garret Hampton
Garret Hampton
                            
Dated: 11/25/2019                By: /s/ Aimee Hoyt
Illumina, Inc.
Aimee Hoyt, SVP, Chief People Officer















